SHOSHONE SILVER/GOLD MINING COMPANY 254 W. Hanley Avenue, Suite A Coeur d'Alene, Idaho83815 (208) 664-0620 September 20, 2013 Ms. Joanna Lam Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Shoshone Silver/Gold Mining Company SEC File No.000-31184 Letter of Comments Dated 9/06/2013 Dear Ms. Lam: In response to your letter of comments dated September 6, 2013, please be advised as follows: Amendment No 1 to Form 10-K for the Fiscal Year Ended September 30, 2012 Item 9A Controls and Procedures, page 51 1.The Form 10-K has been amended to reflect that the internal control over financial reporting was not effective at September 30, 2012. The Company acknowledges that: * the Company is responsible for the adequacy and accuracy of the disclosure in the filing; * staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and, * the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours truly, Shoshone Silver/Gold Mining Company BY: JOHN RYAN John Ryan, Vice President and Principal Financial Officer
